Citation Nr: 0505852	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thoracic spine strain, to include intervertebral disc 
syndrome (IDS).  



ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from October 1992 to June 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The July 2000 rating decision established service 
connection for thoracic spine strain and assigned a 
noncompensable evaluation, effective from the date of 
separation from service.  During the course of the claim, the 
RO increased the evaluation to 10 percent, effective from the 
date of separation from service.  In December 2003, the Board 
remanded the claim for additional development.  In July 2004, 
the RO confirmed and continued the 10 percent evaluation.  
The appeal continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reflects that this case was remanded 
in December 2003 for additional evidentiary development, to 
include an opinion as to whether the veteran's service-
connected thoracic spine disorder included IDS.  The record 
indicates that it was determined that IDS was indeed part of 
the service-connected back disorder.  

As pointed out to the veteran in the December 2003 remand, 
the rating criteria for evaluating disabilities of the spine 
were amended, effective from September 26, 2003.  See 68 Fed. 
Reg. 166, 51454-51458.  (August 27, 2003).  Also, the rating 
criteria for evaluating IDS were amended, effective from 
September 3, 2002.  See 67 Fed. Reg. 54345-54349 (June 24, 
2002).  The record reflects that the veteran was notified of 
the changed regulations in both 2002 and 2003 in the July 
2004 SSOC.  Unfortunately, the veteran's thoracic spine 
disability with IDS was not evaluated under the regulations 
for IDS in effective prior to September 2002, i.e. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Additionally, the VA treatment records added to the claims 
file from 2002 to March 2004 reflect that the veteran 
continues to complain of chronic thoracic spine pain and is 
on Methadone @ 5 mg. 2 times per day.   Unfortunately, other 
than the 2002 VA examination (more than 2 1/2 years ago) 
addressing the thoracic spine disability, the records do not 
show any findings regarding the veteran's current thoracic 
spine problems.  In view of the veteran's subsequent referral 
to the pain clinic and change in pain medication due to his 
back disorder, the Board finds that the record, in its 
current state, is inadequate for evaluating the veteran's 
current level of impairment.  
VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2004).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, a remand in this case is required for the 
following:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his thoracic spine condition after July 
2002.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  

2.  After completion of # 1 above, the 
VBA AMC should arrange for the veteran to 
be accorded orthopedic and neurological 
examinations to determine the current 
nature and extent of severity of his 
thoracic pine strain, to include 
invertebral disc syndrome.  The claims 
file and a separate copy of this Remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations.  Each examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and note the active 
and passive range of motion of the 
thoracic spine in degrees.  The examiner 
also should comment on the functional 
limitations caused by the veteran's 
service-connected thoracic spine 
disabilities.  It is requested that the 
examiner address the following questions:

(a) Does the thoracic spine disability 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the thoracic 
spine; and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment of the thoracic spine due to 
pain.  

(c) The examiner should address whether 
the veteran has any neurological 
difficulties as a result of his 
intervertebral disc syndrome and if so, 
what they are.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above the VBA AMC should 
readjudicate the veteran's claim of 
entitlement to an initial rating in 
excess of 10 percent for thoracic spine 
strain.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations to include 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 
2002), 38 C.F.R. § 4.71a, Diagnostic Code 
5293 effective September 2002, and 38 
C.F.R. § 4.71a, Diagnostic Code 5243 as 
well as any other regulations pertaining 
to the issue currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




